Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaulmann et al. (US PG Pub 2018/0062535).
	As to independent claims 1 and 15, Kaulmann et al. teaches a linear motor system (401) and method to operating a linear motor system (401), in particular a transport system, comprising: a guide track (403) having a plurality of electromagnets (241, 245) that are arranged distributed along the guide track and that are supplied with electrical energy from a power supply network (see paragraph [0043-0044]; at least one carrier that is guided at and movable along the guide track (see paragraph [0142-0146]) and that comprises a drive magnet (see paragraph [0039-0040] for cooperating with the electromagnets of the guide track (403) to move the carrier; and a control device (249) configured to control the movement of the carrier relative to the guide track (403) by energizing at least one of the electromagnets by means of a drive current (see paragraph [0093-0096]), wherein characterized in that the control device (249) is further configured to energize the at least one  of the electromagnets  (241, 245) with a damping current such that the energizing with the damping current results (claims 1 and 12), on the one hand, in no additional movement and/or no change in the movement of the carrier along the guide track (403) generated by the drive current and/or, , in no additional force on the carrier and/or no change in the force on the carrier generated by the drive current and wherein the energizing with the damping current being performed to reduces oscillations and/or current and voltage fluctuations in the power supply network (see paragraph [0012, 0014, 0102, 0104]).  
As to claim 2/1, Kaulmann et al. teaches wherein the control device (249) is further configured to energize those of the at least one of the electromagnets (241, 245) by means of the damping current that do not effect a movement of the carrier (see claim 5).  
As to claim 3/1, Kaulmann et al. teaches wherein the control device (249) is further configured to impart the damping current into particular electromagnets of the plurality of electromagnets (241, 245) that are not flowed through by drive current at a respective point in time (see claim 5).  
As to claim 4/1, Kaulmann et al. teaches wherein the control device (249) is further configured to impart the damping current into particular electromagnets (241, 245) of the plurality of electromagnets that are also energized with drive current  see (claim 8, and see paragraph ([0102], [0108]).
As to claim 6/1, Kaulmann et al. teaches wherein the drive current and the damping current are superposed in one or more of the electromagnets (241, 245) (see paragraph [0102], [0108]).  
As to claim 7/1, Kaulmann et al. teaches wherein the drive current and the damping current imparted into the electromagnets (241, 245) taken together are at least temporarily greater than the drive current alone, with energy being stored in the electromagnets by the greater total current (see paragraph [0022-0025]).  
As to claim 8/1, Kaulmann et al. teaches wherein the electromagnets (241, 245) are connected to the power supply network by means of switching converters (261, 263), with the switching converters preferably each acting as a load having a constant power as shown in figure 2.  
As to claim 9/1, Kaulmann et al. teaches wherein the control device (249) is further configured to take into account, for the selection of at least one electromagnet (241, 245) that is to be energized with the damping current, an induction voltage caused by the carrier in a plurality of the electromagnets (241, 245) on the movement of the carrier (see paragraph [0096], [0104]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaulmann et al. (US PG Pub 2018/0062535) as applied in claim 1 above, and further in view of Brandstatter (EP3487049).
As to claim 11/1, Kaulmann et al. teaches the claimed limitation as discussed above except wherein the linear motor system has a plurality of segments that each comprise a plurality of the electromagnets, with the control device being distributed over a plurality of the segments.  
However Brandstatter teaches the linear motor system has a plurality of segments (33) that each comprise a plurality of the electromagnets, with the control device (55) being distributed over a plurality of the segments (33) as shown in figure 5c, for the advantageous benefit of activating the magnet coils of the stator elements individually and independently of each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kaulmann et al. by using the linear motor system has a plurality of segments that each comprise a plurality of the electromagnets, with the control device being distributed over a plurality of the segments, as taught by Brandstatter, to activate the magnet coils of the stator elements individually and independently of each other.
Claim(s) 14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaulmann et al. (US PG Pub 2018/0062535) as applied in claims 1 and 8 above, and further in view of Rothaug (EP3653551).

As to claim 14/1, Kaulmann et al. teaches the claimed limitation as discussed above except wherein the linear motor system comprises a plurality of segments, with each segment comprising a plurality of the electromagnets, with the segments being arranged in a row and forming a peripheral guide track, with the guide track being arranged at an outer side of the respective segments.  
However Rothaug teaches a plurality of segments (13), with each segment comprising a plurality of the electromagnets, with the segments (13) being arranged in a row and forming a peripheral guide track (17) , with the guide track (17) being arranged at an outer side of the respective segments (13) as shown in figure 2c, for the advantageous benefit of providing a transport system and a transport element for such, in which an object to be transported can be attached to the transport element in a simple, reliable and cost-effective manner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kaulmann et al. by using the linear motor system comprises a plurality of segments, with each segment comprising a plurality of the electromagnets, with the segments being arranged in a row and forming a peripheral guide track, with the guide track being arranged at an outer side of the respective segments, as taught by Rothaug, to provide a transport system and a transport element for such, in which an object to be transported can be attached to the transport element in a simple, reliable and cost-effective manner.

As to claim 16/8, Kaulmann et al. in view of Rothaug teaches the claimed limitation as discussed above except wherein the switching converters each act as a load having a constant power.  
However Rothaug teaches the switching converters ((23) each act as a load having a constant power as shown in figure 2c, for the advantageous benefit of providing a transport system and a transport element for such, in which an object to be transported can be attached to the transport element in a simple, reliable and cost-effective manner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kaulmann et al. in view of Rothaug by using the switching converters each act as a load having a constant power, as taught by Rothaug, to provide a transport system and a transport element for such, in which an object to be transported can be attached to the transport element in a simple, reliable and cost-effective manner.
Allowable Subject Matter
Claims 5, 10, 12-13, 15, 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	December 2, 2022